Citation Nr: 9925558	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  96-181 76	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a waiver of recovery of compensation benefits 
in the amount of $2,277.00.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 determination by the 
Committee on Waivers and Compromises (Committee) of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
for waiver of recovery of an overpayment of compensation 
benefits.

The Board notes that this case was initially developed on the 
additional issue of entitlement to additional benefits for a 
child as a dependent.  The issue of entitlement to additional 
benefits for a child as a dependent was withdrawn by the 
veteran at the March 1999 Board hearing and thus, is not 
before the Board for adjudication.


FINDINGS OF FACT

1. The veteran receives compensation at the total schedular 
rate that has been in effect since 1971.  He was 
adjudicated by the VA to be incompetent from May 10, 1973 
through October 19, 1992.  The veteran's conservator 
during this period of incompetency was the New Mexico 
Veterans' Service Commission.

2. The veteran married his current spouse in December 1989.

3. At the time of the veteran's marriage to his current 
spouse, she had one child.

4. Physical custody of the child was awarded to the spouse's 
ex-husband at all times pertinent to this appeal.

5. In June 1990, the veteran's guardian, acting on behalf of 
the veteran, advised the VA that the child was the 
veteran's dependent.

6. In October 1992, the veteran advised the RO that the child 
had never lived with him and his spouse and that physical 
custody of his stepdaughter was awarded to her father.

7. VA was at fault in failing to respond in a timely fashion 
to information from the veteran showing that the child was 
not a dependent.  It would not be inequitable to waive 
recovery of one-half of the overpayment.

8. The veteran would be unjustly enriched if the remainder of 
the overpayment were waived and it would not cause him 
undue financial hardship to require collection of the 
remainder of the overpayment.  


CONCLUSIONS OF LAW

1.  Recovery of the overpayment of compensation benefits in 
the amount of $1138.50 would violate the standard of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(a) (1998).

2.  Recovery of the overpayment of compensation benefits in 
the amount of $1138.50 would not violate the standard of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The record reflects that the calculated amount of the 
indebtedness, $2,277.00, has already been recovered in full 
by the government.

In pertinent part, the applicable VA regulation provides that 
any portion of an indebtedness resulting from participation 
in benefits programs administered by the Department of 
Veterans Affairs which has been recovered by the U.S. 
Government from the debtor may be considered for waiver, 
provided the debtor requests waiver in accordance with the 
time limits of § 1.963(b).  If collection of an indebtedness 
is waived as to the debtor, such portions of the indebtedness 
previously collected by the Department of Veterans Affairs 
will be refunded.  38 C.F.R. § 1.967(a) (1998).  Thus, there 
is regulatory authority for authorizing a refund to a 
claimant of an overpayment which has been recouped by VA if a 
waiver is subsequently granted by the VA.

Furthermore, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court") has held 
that "[W]e find no statutory or regulatory requirement that 
a claimant must have an outstanding debt which is unrecovered 
by the Government in order to apply for waiver of recovery of 
an overpayment of benefits."  Franklin v. Brown, 5 Vet. App. 
190, 193 (1993) [emphasis as in original].  Accordingly, the 
issue of entitlement to waiver of recovery of an overpayment 
of disability compensation benefits is appropriate for 
appellate review by the Board notwithstanding the recovery of 
the indebtedness.

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant evidence has been properly developed to the extent 
possible, and that no further assistance is required to 
comply with the VA's duty to assist.  In this regard, the 
Board notes that at the March 1999 Travel Board hearing, 
there was some discussion regarding completion of a current 
financial status report.  However, the Board finds that as 
the overpayment in question has been repaid in full, the 
relevant period of consideration of the veteran's financial 
status is during the time the VA recouped the overpayment.  
Thus, the Board finds that a current financial status report 
is not necessary to an adjudication of this matter.

In the June 1999 Informal Brief of the appellant, the 
veteran's representative alleges that the RO has failed to 
provide the veteran with due process.  The representative 
argues that the RO did not respond to all elements necessary 
to a decision in a waiver case and did not define pertinent 
terms such as "unjust enrichment."  The representative has 
requested that the matter be remanded to the RO for 
consideration of all the elements necessary to a waiver and 
in response to the veteran's specific request that his mental 
state be considered in connection with his claim as well as 
for issuance of a Supplemental Statement of the Case.  

A review of the August 1997 Statement of the Case reflects 
that the veteran was advised of the relevant law.  In 
addition, the veteran's representative has addressed all 
elements set forth at 38 C.F.R. § 1.965(a) as well as the 
veteran's mental competency in the November 1997 VA Form 646 
and the June 1999 Informal Brief.  The Statement of the Case 
was complete enough to allow the veteran to present written 
and/or oral arguments before the Board of Veterans' Appeals 
pursuant to 38 C.F.R. § 19.29.  The Board finds that 
additional due process development is not warranted and that 
a decision in this appeal may be provided without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Law and Regulations

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1998).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a) (1998).

The term "child" of the veteran means an unmarried person who 
is a legitimate child, a child legally adopted before the age 
of 18 years; a stepchild who acquired that status before the 
age of 18 years and who is a member of the veteran's 
household; or an illegitimate child.  38 C.F.R. § 3.57 (1998) 
(emphasis added).

Factual background

The veteran has been in receipt of compensation based on a 
total schedular rating for schizophrenia from 1971.  The New 
Mexico Veterans' Service Commission (guardian) was appointed 
guardian of the estate of the veteran by Order of the 
District Court of Bernalillo County, New Mexico in August 
1973.  The guardian advised the RO of its status as guardian 
of the veteran in a September 1985 correspondence.  In a 
September 1985 rating decision, the veteran was adjudicated 
by the VA to be incompetent as of May 10, 1973.  

The veteran married his current spouse in December 1989.  The 
veteran completed and signed VA form 21-686c, declaration of 
status of dependents, on December 27, 1989.  He listed his 
current spouse, but not his stepdaughter on the form.  

On June 4, 1990, the RO received a second VA Form 21-686c 
submitted by the administrator of the veteran's estate which 
included the veteran's current spouse and stepdaughter as 
dependents.  A VA form 21-8947, compensation and pension 
award, dated June 28, 1990 reflects that the veteran's 
stepdaughter was recognized as a child of the veteran 
effective June 4, 1990.  A notation on the form stated the 
following  "Assumed child did not reside with veteran prior 
to date of claim since not claimed on 686a of 12-27-89."

A letter from the RO dated in June 1990 and addressed to the 
veteran's guardian indicated that the veteran's award of 
disability compensation had been amended effective July 1, 
1990 to include "additional benefits for the veteran's 
spouse and children".  The letter advised that the VA must 
be notified immediately if there is any change in the number 
or status of the veteran's dependents.

In a report of contact in October 1992, the veteran's 
guardian advised the RO that the veteran's stepchild was not 
in his custody and that he did not provide her with support.

The VA adjudicated the veteran to be competent in an October 
1992 rating decision.

In a letter dated in October 1992, the RO advised the veteran 
that he was currently receiving additional benefits for a 
stepchild who was not in his household or in his custody.  
The correspondence asked the veteran when the stepchild left 
his household or his custody.  The letter further stated that 
failure to furnish this information would result in the 
removal of her as a dependent effective July 1, 1990.  The 
veteran, in a statement received in October 1992, responded 
that his stepchild had never lived with him and that physical 
custody of the child was awarded to her father.  

In a March 1994 correspondence, the RO advised the veteran 
that it had received no reply to the letter advising him that 
his benefits could be reduced based on the child not being 
his dependent as of July 1, 1990.  The RO later referenced 
the veteran's October 1992 letter which indicates that his 
stepdaughter was in the custody of her natural father.  The 
RO advised that the child was removed as a dependent as of 
July 1, 1990.

In May 1994, the veteran submitted a stipulated Order 
modifying custody of the stepdaughter dated in April 1985.  
The Order reflects that physical custody was awarded to the 
girl's father and that her parents shared joint legal 
custody.

In June 1994, the veteran requested the RO to recoup the 
overpayment from his VA compensation benefits.

A financial status report dated in June 1994 reflects that 
the veteran and his spouse had a total monthly net income of 
$2,013.00 and total monthly expenses of $1,685.00, which left 
a balance of $328.00 per month.  The form which was signed by 
the veteran and his spouse reflects that they had two 
creditors with debts totaling approximately $3,000.00.

A hearing was held by the undersigned Member of the Board in 
March 1999.  The veteran testified that he notified his 
guardian of his marriage and provided them with a copy of his 
spouse's divorce decree in 1989.  He stated that collection 
of the over payment caused him to be late on payments for 
rent and insurance.  He stated that his guardian did not pay 
his car insurance which caused his car to be uninsured.  The 
veteran testified that he notified the VA on two occasions in 
1990 and 1992 that his stepdaughter was not his dependent. 


Analysis

The RO has determined that the indebtedness did not result 
from fraud, misrepresentation or bad faith on the veteran's 
part, any of which would constitute a legal bar to granting 
the requested waiver.  38 U.S.C.A. § 5302(West 1991).  The 
Board concurs with the RO's finding that there is no fraud, 
misrepresentation, or bad faith on the part of the veteran.  
Nevertheless, before recovery of indebtedness can be waived, 
it must also be shown that it would be against the principles 
of equity and good conscience to require the veteran to repay 
the debt to the government.  38 C.F.R. §§ 1.963, 1.965.

Based on the above evidence, the Board has determined that 
the veteran is entitled to a waiver of recovery in the amount 
of $1,138.50 or half of the total of the overpayment of 
compensation benefits.  In making this determination, the 
Board has given consideration to the six non-inclusive 
elements set forth at 38 C.F.R. § 1.965(a) as well as the 
veteran's status as incompetent through October 19, 1992.  

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1).  The Board finds that the 
veteran, himself, was not at fault in the creation of the 
debt.  The veteran dutifully submitted VA form 21-686c in 
December 1989 to advise the VA that he had a dependent in the 
form of his spouse whom he married in December 1989.  He did 
not list his stepdaughter as a dependent.  If fault is to be 
found, it lies initially with the veteran's guardian who 
submitted a second VA form 21-686c in June 1990 which did 
list the veteran's stepdaughter as a dependent.  It is 
undisputed that the veteran's stepdaughter is not and never 
was the veteran's dependent for purposes of VA benefits.  

The second element is "balancing of faults." 38 C.F.R. § 
1.965(a)(2).  This element requires weighing the fault of the 
debtor against the fault of the Department.  The record 
reflects that in October 1992, the veteran's guardian advised 
the RO that the veteran's stepchild was not in his custody 
and that he did not provide her with support.  Shortly 
thereafter, the veteran was adjudicated to be competent.  In 
the same month that he was found to be competent, the veteran 
contacted the VA to advise them that his stepchild had never 
lived with him and that physical custody of the child was 
awarded to her father.  The VA did not contact the veteran 
regarding the matter again until nearly two years later 
during which time the overpayment continued to accrue.  In a 
correspondence dated in March 1994, the RO claimed that the 
veteran failed to respond to the 1992 letter sent to him 
advising him that his benefits would be reduced based on the 
child not being his dependent.  However, it is clear that the 
RO did receive the veteran's response as the veteran's 1992 
letter was later referenced in the RO's correspondence.  The 
Board finds that not only was the veteran not at fault for 
the continuation of the debt after 1992, but that he took 
affirmative action later in 1994 to provide the VA with 
documentation in the form of an Order modifying custody of 
the stepdaughter that she was not his dependent.  In light of 
his lack of fault in the continuation of the debt, his 
affirmation action to correct the VA's records regarding the 
status of his stepdaughter and the VA's failure to take 
action on the matter for two years after having been placed 
on notice of the error, it is the opinion of the Board that 
recovery of the one half of the full amount of the debt 
$2,277.00, would be against the principles of equity and good 
conscience.  Therefore, waiver of the overpayment in the 
amount of $1,138.50 is granted.

The third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).  The 
Board notes that the overpayment has been recouped in its 
entirety.  The veteran testified at the March 1999 Travel 
Board hearing that collection of the overpayment caused him 
to be late on payments for rent and for insurance.  Although 
recoupment of the debt may have been difficult for the 
veteran, there is no evidence that it deprived him or his 
family of basic necessities such as housing, or the ability 
to obtain food, clothing or medical care.  Thus, the Board 
does not find undue hardship.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  Because entitlement 
to additional compensation benefits is plainly intended as 
additional support for dependent family members, and the 
stepdaughter was not a dependent, recovery of the overpayment 
would not defeat the purpose for which the benefit was 
intended.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  To 
permit waiver of the entire debt would result in unjust 
enrichment to the veteran.  The veteran unjustly received the 
benefits of funds to which he was not entitled.  VA has 
suffered a loss of those funds and it would not be equitable 
for the veteran to retain all of the funds to which he was 
not entitled.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of the additional VA compensation 
benefits, nor do the facts show such.

In sum, a review of the elements of equity and good 
conscience reflects that: the veteran's guardian, acting on 
his behalf, bore exclusive fault in the creation of the debt; 
VA was at fault in not acting more promptly to suspend the 
additional dependent benefits for the child; undue hardship 
to the veteran would (did) not result from collection of the 
portion of the indebtedness that is not waived; repayment 
would (did) not defeat the purpose of the benefit to the 
veteran; the veteran did not change positions to his 
detriment in reliance upon a granted VA benefit; and unjust 
enrichment resulted.  While the Board notes that the veteran 
was adjudicated incompetent through October 1992, the facts 
of this case, when weighed in light of the various elements 
of equity and good conscience to be considered, do not 
suggest that a waiver is warranted for more than one half of 
the debt.  The debt was created by action of the guardian, 
acting on behalf of the veteran.  Particularly compelling are 
the findings that the veteran received unjust enrichment, but 
did not change his position to his detriment or undergo undue 
hardship during collection of the debt.  Thus the Board finds 
that waiver of more than one half of the total overpayment of 
$2,277.00 is denied.  


ORDER

Entitlement to a waiver of recovery of the overpayment of 
compensation benefits in the amount of $1,138.50 is granted.

Entitlement to a waiver of recovery of the overpayment of 
compensation benefits in the amount of $1,138.50 is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

